J-S01030-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.W., A MINOR                       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
APPEAL OF: M.D.




                                               No. 1440 WDA 2014


                  Appeal from the Order August 6, 2014
           In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No(s): TPR 056 OF 2014

IN RE: T.M., A MINOR                       IN THE SUPERIOR COURT OF
                                                 PENNSYLVANIA
APPEAL OF: M.D.




                                               No. 1441 WDA 2014


                  Appeal from the Order August 6, 2014
           In the Court of Common Pleas of Allegheny County
                Orphans’ Court at No(s): TPR 058 OF 2014



BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                 FILED FEBRUARY 02, 2015

     Appellant M.D. (“Mother”) appeals from the order entered in the

Allegheny County Court of Common Pleas, which involuntarily terminated
J-S01030-15



her parental rights to her minor children, M.W. and T.M. (“Children”).1 We

affirm.

       In its opinion, the trial court fully set forth the relevant facts of this

appeal. Therefore, we have no reason to restate them. On April 10, 2014,

the Allegheny County Office of Children, Youth and Families (“CYF”) filed a

petition for involuntary termination of Mother’s parental rights to Children.

Following a hearing on the petition, the court entered an order terminating

Mother’s parental rights to Children on August 6, 2014. On September 4,

2014, Mother filed a timely notice of appeal along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

       Mother raises the following issue for our review:

          DID THE TRIAL COURT ABUSE ITS DISCRETION AND/OR
          ERR AS A MATTER OF LAW IN CONCLUDING THAT CYF
          MET ITS BURDEN OF PROVING BY CLEAR AND
          CONVINCING     EVIDENCE THAT   TERMINATION   OF
          MOTHER’S PARENTAL RIGHTS WOULD BEST SERVE THE
          NEEDS AND WELFARE OF [CHILDREN] PURSUANT TO 23
          PA.C.S. § 2511(B)?

Mother’s Brief, p. 7.

       Our standard of review is as follows:

          When reviewing an appeal from a decree terminating
          parental rights, we are limited to determining whether the
          decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law,
____________________________________________


1
  The court also terminated the parental rights of the two natural fathers of
Children, neither of whom appealed.        Further, Mother has four other
children, none of whom are the subject of this appeal.



                                           -2-
J-S01030-15


         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the
         record in order to determine whether the trial court’s
         decision is supported by competent evidence.

         Furthermore, we note that the trial court, as the finder of
         fact, is the sole determiner of the credibility of witnesses
         and all conflicts in testimony are to be resolved by [the]
         finder of fact. The burden of proof is on the party seeking
         termination to establish by clear and convincing evidence
         the existence of grounds for doing so.

         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         We may uphold a termination decision if any proper basis
         exists for the result reached. If the trial court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even though the record could support an
         opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super.2007), appeal

denied, 951 A.2d 1165 (Pa.2008) (internal citations omitted).

      CYF filed its petition for the involuntary termination of Mother’s

parental rights pursuant to the Adoption Act, 23 Pa.C.S. § 2101, et seq.

Specifically, CYF’s petition sought termination on the following grounds:

         § 2511. Grounds for involuntary termination

            (a) General rule.--The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:

                                  *    *    *


                                      -3-
J-S01030-15


              (2) The repeated and continued incapacity,
              abuse, neglect or refusal of the parent has
              caused the child to be without essential
              parental care, control or subsistence necessary
              for his physical or mental well-being and the
              conditions and causes of the incapacity, abuse,
              neglect or refusal cannot or will not be
              remedied by the parent.

                                *    *    *

              (5) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency for a period of at
              least six months, the conditions which led to
              the removal or placement of the child continue
              to exist, the parent cannot or will not remedy
              those conditions within a reasonable period of
              time, the services or assistance reasonably
              available to the parent are not likely to remedy
              the conditions which led to the removal or
              placement of the child within a reasonable
              period of time and termination of the parental
              rights would best serve the needs and welfare
              of the child.

                                *    *    *

              (8) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.

                                *    *    *

          (b)    Other    considerations.--The       court   in
          terminating the rights of a parent shall give primary
          consideration to the developmental, physical and
          emotional needs and welfare of the child. The rights
          of a parent shall not be terminated solely on the

                                    -4-
J-S01030-15


           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S. § 2511. “Parental rights may be involuntarily terminated where

any one subsection of Section 2511(a) is satisfied, along with consideration

of the subsection 2511(b) provisions.” In re Z.P., 994 A.2d 1108, 1117

(Pa.Super.2010).

     “A proper section 2511(b) analysis focuses on whether termination of

parental rights would best serve the developmental, physical, and emotional

needs and welfare of the child.”        In re T.D., 949 A.2d 910, 920

(Pa.Super.2008), appeal denied, 970 A.2d 1148 (Pa.2009).         “Intangibles

such as love, comfort, security, and stability are involved when inquiring

about the needs and welfare of the child.” In re C.P., 901 A.2d 516, 520

(Pa.Super.2006). “In addition, we have instructed that the trial court must

also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond.” In

re T.D., supra.    Section 2511(b), however, “does not require a formal

bonding evaluation.” In re Z.P., supra at 1121.

     Further, we observe:

        There is no simple or easy definition of parental duties.
        Parental duty is best understood in relation to the needs of

                                    -5-
J-S01030-15


           a child. A child needs love, protection, guidance, and
           support. These needs, physical and emotional, cannot be
           met by a merely passive interest in the development of the
           child. Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative performance.

           This affirmative duty encompasses more than a financial
           obligation; it requires continuing interest in the child and a
           genuine effort to maintain communication and association
           with the child.

           Because a child needs more than a benefactor, parental
           duty requires that a parent exert himself to take and
           maintain a place of importance in the child’s life.

           Parental duty requires that the parent act affirmatively
           with good faith interest and effort, and not yield to every
           problem, in order to maintain the parent-child relationship
           to the best of his...ability, even in difficult circumstances.
           A parent must utilize all available resources to preserve
           the parental relationship, and must exercise reasonable
           firmness in resisting obstacles placed in the path of
           maintaining the parent-child relationship. Parental rights
           are not preserved by waiting for a more suitable or
           convenient time to perform one’s parental responsibilities
           while others provide the child with [the child’s] physical
           and emotional needs.

In re Z.P., supra at 1118-19 (internal citations omitted).          “[A] parent’s

basic constitutional right to the custody and rearing of his…child is

converted, upon the failure to fulfill his…parental duties, to the child’s right

to have proper parenting and fulfillment of his…potential in a permanent,

healthy,    safe   environment.”      In   re   B.,N.M.   856   A.2d   847,   856

(Pa.Super.2004), appeal denied, 872 A.2d 1200 (Pa.2005) (internal citations

omitted).




                                       -6-
J-S01030-15


      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Kathryn

Hens-Greco, we conclude Mother’s issue merits no relief.     The trial court’s

Rule 1925(a) opinion comprehensively discusses and properly disposes of

the question presented. See Trial Court Opinion, filed October 6, 2014, pp.

3-8 (finding: Mother first came to attention of CYS in 2002 when it received

report one of Children may have been abused; Mother admitted to having

anger management problems, mental health and substance abuse issues;

for a decade, Mother has been unable to provide proper parental care for

any significant stretch of time; Children have been active with juvenile court

for duration of lives; Children have been removed from Mother over seven

times, causing disruptions to permanency and harm to Children; Children’s

greatest stability has come in months since final removal from Mother; years

of disruptions have taken toll on Children; even after utilizing CYF services,

Mother has struggled to provide any sort of prolonged care; Mother

repeatedly left Children unattended; Mother’s mental health has regressed;

Mother cannot appreciate the needs of Children; Mother cannot rectify

problems and has demonstrated repeated incapability to care for Children;

last removal occurred after Mother attended Family Group Decision Making

Conference intoxicated with Children’s two-year-old sibling, who answered

door for CYS while Mother was passed out on couch; termination serves best




                                    -7-
J-S01030-15


interests of Children). Accordingly, we affirm on the basis of the trial court

opinion.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/2/2015




                                    -8-
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM
Circulated 01/26/2015 10:11 AM